Citation Nr: 1024708	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  00-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic right upper 
leg disorder.

2.  Entitlement to service connection for a chronic right foot 
drop.

3.  Entitlement to service connection for a chronic right ankle 
disorder.

4.  Entitlement to service connection for a chronic lumbar spine 
disorder, to include degenerative changes.

5.  Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the St. Louis, 
Missouri, VA Regional Office (RO).

This case has previously come before the Board.  Most recently, 
in May 2009, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Other than the service-connected right thigh donor site, the 
competent and probative evidence does not establish that a 
chronic right upper leg disorder, was manifest in service or is 
attributable to service, and the competent and probative evidence 
does not establish that any degree of disability of the right 
upper leg, other than the service-connected right thigh donor 
site, is attributable to service-connected disability.

2.  The competent and probative evidence does not establish that 
a chronic right foot drop was manifest in service or is 
attributable to service; the competent and probative evidence 
does not establish that any degree of disability due to a chronic 
right foot drop, if any, is attributable to service-connected 
disability.

3.  The competent and probative evidence does not establish that 
a chronic right ankle disorder was manifest in service or is 
attributable to service; the competent and probative evidence 
does not establish that any degree of disability due to any 
chronic right ankle disorder is attributable to service-connected 
disability.

4.  The competent and probative evidence does not establish that 
a lumbar spine disability was manifest in service, arthritis was 
not shown during service or within the initial post-service year, 
and a lumbar spine disability is not attributable to service; the 
competent and probative evidence does not establish that any 
degree of disability of the lumbar spine is attributable to 
service-connected disability.

5.  The Veteran is not an eligible person for financial 
assistance in obtaining an automobile or automobile adaptive 
equipment.


CONCLUSIONS OF LAW

1.  A chronic right upper leg disability was not incurred or 
aggravated in active service, and is not related to service-
connected disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).

2.  A chronic disability manifested by a chronic right foot drop 
was not incurred or aggravated in active service, and is not 
related to service-connected disability.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2009).

3.  A chronic right ankle disability was not incurred or 
aggravated in active service, and is not related to service-
connected disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).

4.  A chronic lumbar spine disability was not incurred or 
aggravated in active service, is not related to service connected 
disability, and arthritis may not be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).

5.  The basic eligibility requirements for financial assistance 
for an automobile and adaptive equipment or for adaptive 
equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902 
(West 2002); 38 C.F.R. § 3.808 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The letters, 
dated in June 2001, December 2002, April 2004, October 2004, 
September 2006, and April 2008, told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded VA examinations in November 1997, December 1997, 
November 1999, December 2001, October 2003, November 2004, March 
1996, and March 2008, and a VA opinion was obtained in June 2006.  
In addition, the Board finds that the question of whether the 
Veteran meets the criteria of eligibility for financial 
assistance for the purchase of an automobile and adaptive 
equipment or for adaptive equipment only is adequately addressed 
by the evidence of record.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in April 2008.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria

I.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2009).  Service connection may also be granted for 
arthritis when it is manifested to a compensable degree within 
one year following discharge from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2009).

Except as provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310 (2009).  
This includes an increase in disability.  When aggravation of a 
veteran's nonservice-connected condition is proximately due to or 
the result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial 
compliance with the Board's May 2009 remand.  Additional VA and 
private records have been associated with the claims file, to the 
extent possible, and there is adequate evidence upon which to 
base a determination.  Thus, the Board is able to proceed with a 
determination.  

The Veteran asserts that he has a right upper leg disorder, right 
foot drop, and a right ankle disorder, as well as a lumbar spine 
disorder related to service or service-connected disability.  
Having considered the evidence, the Board finds that service 
connection is not warranted for the claims on appeal under any 
theory of entitlement.  

By way of history, the Board notes that a March 1970 rating 
decision reflects service connection was established for scar 
residuals on the lateral aspect of the mid right tibial region, 
as a result of an incision and drainage of a hematoma and abscess 
developed after a fall during service.  In March 1990, he 
underwent surgery in regard to the scar, to include debridement 
and an associated right upper thigh skin graft.  A January 2005 
rating decision shows that service-connected residuals of the 
right lower extremity include the scar with a history of nerve 
entrapment are rated as 40 percent disabling, and a separation 10 
percent rating has been assigned for associated right knee 
impairment, and a separate 0 percent rating has been assigned for 
a right upper thigh donor site scar.  

In this case there is positive and negative evidence.  The Board 
must weigh the credibility and probative value of the evidence, 
and in so doing, the Board may favor one medical opinion over 
another.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must 
account for evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
In determining the weight assigned to the evidence, the Board 
also considers factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  

The April 1965 service entrance examination report shows that the 
feet, lower extremities and spine and musculoskeletal system were 
normal.  In regard to the assertion in the April 2009 
correspondence from the Veteran's representative, to the effect 
that the Veteran injured his right foot, ankle and upper leg 
during service, the Board notes that service treatment records, 
to include the records dated in 1968 associated with the in-
service fall and lower right extremity injury, are negative for 
complaints or findings in regard to the right foot, ankle or 
upper leg injury.  A November 1968 record notes, "neuro-circ 
intact", and x-ray examination of the right lower extremity was 
normal.  The May 1969 service separation examination report shows 
that the feet, lower extremities, and spine and musculoskeletal 
system were normal and neurologic examination was normal.  A scar 
on the lower leg was noted.  

The Board notes that except as provided in 38 C.F.R. § 3.300(c), 
disability that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310 (2009).  This includes an increase in disability.  
When aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Thus, in order to warrant service connection on a secondary basis 
for a back disorder, the evidence must show that the Veteran's 
service-connected disability either caused or aggravated the 
claimed disorder on appeal.  

The Board further notes that a determination as to whether the 
Veteran has current disability related to service or service-
connected disability requires competent evidence.  The Veteran is 
competent to report his symptoms, to include pain and limitation 
of motion.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service or service-connected disability and 
current disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, to 
include the opinions to the contrary.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Competence and credibility are to be distinguished.  

On VA examination in February 1970, normal right knee and ankle 
function were noted, and in a March 1971 private record, the 
examiner stated that while the Veteran's complaints in regard to 
right leg pains seemed real, the problem was subjective and no 
specific physical findings were reported, except for some modest 
swelling in the area of the scar.  The May 1971 VA examination 
report notes no limitation of motion in the ankle or knee.  

In addition, the Board notes that the May 1988 VA examination 
report reflects normal vibratory, pin, touch and position 
sensation in the right lower extremity, and while the Veteran 
asserted, in April 1989, that he was losing feeling in his right 
foot around the scar, that he had a dull ache in the area, and 
that his ankle swelled up and down all of the time, on VA 
examination in December 1989, the examiner reported full range of 
motion in the ankle without symptoms.  In addition, while focal 
tenderness was noted in the medial and lateral joint space of the 
ankle, and full weight bearing on the right foot with downward 
stress was related to pain in the right ankle, the examiner 
reported no swelling about the ankle or scar site, and concluded 
that there was no relationship between the scar in the pretibial 
area and ankle symptoms.  Rather, the Veteran's ankle symptoms 
were attributed to arthritic changes in the ankle joint, a 
finding consistent with an August 1990 private bone scan of the 
right lower extremity reflecting degenerative changes in the 
tarsal bones.  

In an August 1990 disability retirement examination report notes, 
in pertinent part, as follows:

A chronology of his medical problems, injuries 
and symptoms for the purpose of this report 
begins in 1968 when as a 20 yr. Old, he 
sustained an impact injury to the right lower 
leg when he slipped and fell aboard a 
destroyer escort off Viet Nam.  At the time, 
he apparently had an extensive 
avulsion/laceration of the right anterior 
lower leg.  The sequelae of this injury was a 
scar of the anterior surface of the leg which 
he states tended to become markedly tender and 
according to him has produced severe symptoms 
of sensitivity and pain during the past 
several years.  He states that the scar had 
become so exquisitely tender that shooting 
pains occurred after light pressure or contact 
with the scar, with pain referred to the right 
foot area.  He states the discomfort became so 
severe at times that he would be disabled for 
walking for several days.  He does not 
describe an inflammatory reaction of the area.  
On one occasion, a peroneal nerve block along 
with steroid injections into the area of the 
scar were performed with some relief of 
discomfort.  

An MRI scan of the area was performed in 
February of 1990 when his symptoms had 
worsened subjectively.  The scan is reported 
as showing a "large amount of scar tissue" 
deep to the surface wound.  A CT and bone scan 
were reported normal.  

There was apparently an inability on the part 
of his physicians, according to medical 
reports, to explain the alleged severity of 
his discomfort in a scar that was over twenty 
years old.  However, it was proposed that the 
only solution was to excise the area of the 
scar along with its underlying tissue and to 
utilize a gastroc soleus flap to provide 
padding to the area of injury and to fill the 
post-op defect that would be created.  

This surgical procedure was carried out on 
3/23/90.  The post surgical result has been 
far from satisfactory.  Whereas his former 
symptoms were those of an extremely painful 
scar, his post surgical period has been 
characterized by dependent edema of the leg 
which at times is severe and which on one 
occasion in May of 1990 required 
hospitalization.  He claims that his right leg 
now swells with prolonged standing or 
dependency so that he is unable to be on his 
feet all day, even in sedentary work.  His 
complaints have therefore been transferred 
from complaining of a painful scar to that of 
disabling dependent edema of the right lower 
leg, a complication of his surgery.  Edema in 
the average patient is not in itself 
disabling.  This individual claims that is.  
The complaints and problems related to his 
right leg are not considered occupational.  

The second are of complaints at issue involve 
the low back.  He claims a back injury of 
[1985], the injury merely consisting of 
raising up to a standing position from a 
crawling position.  He describes a similar 
injury as occurring in 1982 on the job.  At 
the time of the 1985 injury, his physician was 
Dr. L.S. was explicit in stating in his exam 
report that he could find no lumbar pathology 
in a letter to the Dept. of Workmen's 
Compensation dated [1985].  

On [] [19]88 he was admitted to [the hospital] 
through the emergency room after ambulance 
transport from [the location of his job].  He 
gave a history of experiencing severe low back 
pain in turning to the right while lifting a 
40 lb. Box of computer paper.  He claimed 
brief numbness in the leg at that time but 
this subsequently disappeared.  

He was hospitalized and treated with 
conservative measures.  An orthopedist, [] 
found no evidence of radiculopathy and 
concluded that there was significant evidence 
of a functional component, i.e., 
peripheralization of pain, posturing, and pain 
with axial compression.  

He recently said that he was sitting in his 
easy chair at home when he started getting 
muscles spasms in his back.  He was admitted 
to the hospital and treated with traction and 
is now taking physiotherapy, flexeril and 
Tylenol with codeine for pain.  

. . . 

He says that sometimes he cannot move his 
right leg and that his left knee locks and 
that his right [knee] is so untrustworthy that 
he has to use a cane to walk.  Strangely 
enough, despite this problem with the right 
leg, he has no problems in driving an 
automobile and in operating brake and 
accelerator pedals.  

. . . 

His demeanor throughout the history taking was 
that of an individual trying to convince the 
examiner that he was disabled for work and 
shouldn't be expected to return to any kind of 
work activities.  There was inappropriateness 
also of some of his responses during the 
physical examination itself.  

The examiner noted that during back exercises, while standing, 
the Veteran announced that his right leg had locked and that he 
could not move at all.  The examiner reported that after 
suggesting that the Veteran should not drive his car home, the 
Veteran began moving about.  The examiner noted no right lower 
extremity muscular atrophy and no demonstrable reason for the 
Veteran's use of a cane, adding that the Veteran chose to 
maximize his right leg complaints to assume a posture of 
disability.  The examiner concluded that the Veteran was 
disabled, noting the following:

This worker is trapped in a world of perceived 
disability, functional impairment, and with 
little or no perceivable desire to be 
gainfully employed.  Both surgeries that have 
been performed after many consultants 
expressed doubt about the legitimacy of 
symptoms have now themselves resulted in 
enhancing his disability.  The right leg now 
has periodic dependent edema as a result of 
the surgery and the left knee has reduced 
flexion as a result of surgery in my opinion 
that was unnecessary.  

. . .

This man's complaints, in my opinion are fixed 
and stable with a strong functional 
comp[o]nent.  He is not currently employable 
in any capacity.  That in itself would just 
lend to another "injury."  

The examiner noted minimal disc bulging at the L5-S1 area, adding 
that the back complaints were over dramatized.  A strong 
functional component and overlay, in which the Veteran is 
entirely engrossed in what he perceives as disabling physical 
problems was noted in association with his back and right leg.  
The examiner concluded that it would be pointless to place the 
Veteran in a light duty position, "considering his mental 
aber[r]ations relative to his perceived impairments."  

In addition, the Board notes that while a May 1991 private record 
notes minimal active motion in the foot, the August 1992 VA 
examination report notes limited dorsiflexion and plantar 
flexion, primarily secondary to poor effort, and records, dated 
in April 1993, note that the Veteran's gait was, 'best described 
as hysterical gait', and that complaints in regard to his right 
leg disability were inconsistent with physical measures.  A 
December 1993 VA record notes a normal scar of the right lower 
extremity and no erythema was noted, and a June 1994 record 
notes, "gait unusual, muscle testing unreliable."  

To the extent that combat has been asserted, as reflected in a 
June 1993 VA treatment record in which a history of having 
injured his right leg when his gunboat was hit by a rocket by a 
hostile force, as noted, service connection for a right leg 
injury based on the documented right leg injury when he slipped 
on a grease spot during service.  The February 1994 rating 
decision notes, in pertinent part, as follows:

The evidence indicates that from the time the 
veteran injured his leg in October 1968, 
until June 1993, he without fail, described 
the incident as being an accident.  Until 
June, 1993, there was no reference to the 
incident as being combat related.  There is 
no evidence in the file which in any way 
corroborates the veteran's current position 
that he received his injuries when the boat 
he was on was hit with a rocket.  

A March 2003 rating decision reflects the AOJ's determination 
that the Veteran did not engage in combat with the enemy via 
notation of combat code "1."  Regardless, there has been no 
assertion of combat in regard to the claims addressed herein.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2009) are not for application in this determination.  

The Board notes that a November 1994 Social Security 
Administration (SSA) determination reflects that the Veteran is 
in receipt of disability benefits as a result of disabilities to 
include lumbar strain as well as the service-connected right 
lower extremity disability, with notation of various findings 
pertaining the right lower extremity.  Regardless, the VA is not 
bound by the findings of disability and/or unemployables made by 
other agencies, including the SSA.  See Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  

In addition, while an October 1995 VA record notes possible 
reflex sympathetic dystrophy, a bare conclusion, even one reached 
by a health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998).  A medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
A February 1996 record specifically notes no signs of reflex 
sympathetic dystrophy, such as temperature changes or trophic 
changes, and the assessment was right lower extremity pain of an 
unclear etiology "(psychogenic component)".  Further, the March 
1996 VA examiner concluded that the Veteran did not have reflex 
sympathetic dystrophy, noting no trophic changes, perspiration, 
coolness, or hair loss of the skin, and no livedo retricularis.  

Further, the March 1996 VA examination report notes, in pertinent 
part, as follows:

PHYSICAL EXAMINATION: Pin prick was done extensively over 
the right and left thighs.  Pin prick is noted in the same 
area to be sharp and dull by the patient at one point 
where the patient stated he could not feel sharp pin 
prick, he later when repeated on exam felt pin prick in 
this area.  On strength testing he gives only trace 
dorsiflexion when asked to do this on exam; however, he is 
able to dorsiflex when standing on this leg.  The patient 
does appear to maximize symptoms and maximize pain.  
Further - the area of numbness claimed by the veteran is 
not anatomic or radicular distribution.  It is also noted 
muscle size and muscle tone is normal in this leg and the 
patient appears to have strong musculature.  When asked to 
flex the hips towards the chest, the patient appeared to 
have much trouble in trying this.  When giving minimal 
assistance by this examiner the leg came up and the 
patient was raising his leg.  However assistance was given 
by examiner was not of adequate forced needed to lift a 
leg this size.  When dropped by the examiner the patient 
slowly placed his leg down.  There is no skin change 
noted:  There was no change in temperature of the skin, no 
redness and no hair loss.  

CONCLUSION: I am unable to give any anatomic reason for 
the patient's complaints at this time.  There appears to 
be no reason for the complaints that he is having being 
due to any type of injury secondary to his previous 
service connected injuries in his right lower leg.  As 
noted by the rehabilitation medicine service, this could 
be a definite psychogenic component and I believe this to 
be so.  As noted by the resident physician examining the 
patient in his last medical clinic, I do not believe that 
this is reflex sympathetic dystrophy as he had no trophic 
changes, perspiration, coolness, hair loss of the skin, 
there is no livedo retricularis.  Again, this does appear 
to have a very large component of psychogenic overlay.  

In addition, while a September 1997 VA record reflects the 
Veteran assertion that he was unable to raise his toes or foot on 
the right, the examiner reported that the Veteran was able to 
clear the floor with the lower right extremity when walking.  The 
examiner added that the Veteran treated his leg like a heavy log 
attached.  

The November 1997 VA peripheral nerves examination report notes 
that previous examinations had revealed difficulty mapping his 
areas of anesthesia and hypesthesia, and the examiner stated that 
the areas seemed to change suddenly during the course of one 
examination.  In addition, the examiner noted that while the 
Veteran complained of a complete foot drop on the right, he did 
not have a foot drop when walking.  Electromyelographic (EMG) 
studies were noted to be confusing and neurologic evaluations 
were noted to have been difficult due to the degree of 
cooperation.  The report notes, in pertinent part, as follows:

PHYSICAL EXAMINATION: Examination today shows 
an overweight white male who does not appear 
ill except for his ambulation.  He is in a 
wheelchair and when trying to bend over and 
take off his shoe and sock, he develops 
powerful contractions in the gastrocnemius 
muscle and the thigh musculature.  Walking 
about the room during this cramping is 
difficult and he appears to drag the leg 
although there is no explanation for this as 
far as motor function is concerned.  While not 
cramping, the examination of superficial 
sensation shows that it is completely numb over 
the area of graft of about 2 inches in diameter 
over the anterior surface of the tibia on the 
right.  At one point, he states that he can 
feel sharp pinprick lateral to this area and it 
feels dull medial to this area.  This extends 
down to the foot where it is said to be dull 
over the entire dorsum of the foot.  However, 
on the plantar surface, sensation is normal and 
5 minutes later, he states that sensation is 
hypesthetic both medial and lateral.  

The diagnosis entered was "Neurological consultation by Dr. 
[W.], Neurologist, points out the same inconsistencies in 
testing, with no dermatome pattern elicited on sensory testing, 
and offers diagnosis of "causalgia, right leg, secondary to 
trauma."  

The December 1997 VA examination report notes, in pertinent part, 
as follows:

When the patient was asked to walk, after much 
difficulty he arises from a wheelchair and with 
a great deal of limping he is able to walk.  
There is no evidence of foot drop.  He walks 
favoring the right lower extremity.  The 
patient exhibits much pain during his efforts 
to walk.  Cranial nerves II through XII were 
tested and found to be intact.  Motor 
examination discloses normal strength, tone and 
volume in both upper extremities.  Strength, 
tone and volume is normal in the left lower 
extremity.  In the right lower extremity, the 
patient demonstrates "give away" muscle 
weakness, presumably due to pain in all muscle 
groups of the right lower extremity.  He is 
barely able to dorsiflex the right foot, and 
yet when he walks there is no foot drop.  
Examination of the left reveals a scar in the 
medial aspect of the lower leg over the right 
calf.  The scar is covered with thin skin and 
measures approximately 3 x 5 centimeters.  
Along its medial edge one can see evidence of a 
previous surgical scar running through that 
area to a length of 6-7 centimeters.  Palpation 
around the scar shows no particular weakness.  
As stated previously, all muscle groups in the 
right lower extremity are weak against 
resistance with the patient having pain with 
testing.  Tendon reflexes measure 2+ in the 
upper and lower extremities.  Specifically, 
both knee jerks and ankle jerks measure 2+ and 
plantar response is flexor.  Sensory Pinprick 
examination is very difficult. . . . . . .to 
pain or dullness over the entire right lower 
extremity.  No dermatome pattern could be 
elicited for sensory loss.

In an October 1998 VA record, it was noted that the Veteran was 
unable to flex his right hip against gravity, and the assessment 
was status post traumatic injury to right calf - symptoms worse 
than indicated by injury, and the examiner noted, "(why should 
he not be able to flex leg against gravity)."  An August 1999 VA 
record reflects no foot drop on the right. 

In a February 2000 addendum to a November 1999 VA examination 
report, the examiner noted that results of electrophysiological 
examination of the right lower extremity were normal.  The 
examiner noted some problems with voluntary activation of the 
muscles in the anterior tibialis and extensor hallucis longus 
muscles, adding that while the Veteran showed good effort, right 
lower extremity complaints were not explainable by any anatomical 
lesion.  

The December 2001 VA examination report reflects right lower 
extremity pain of uncertain etiology, and evaluations, to include 
by neurosurgery and orthopedists, as well as EMGs, were noted to 
be negative for any exact cause.  It was noted that Veteran's 
effort was somewhat less than 100 percent and that his reactions 
were over exaggerated when it came to displaying pain.  The 
examiner concluded that due to the type of injuries the Veteran 
had after separation, it was at least as likely as not that those 
were the major contributing factors to his degenerative disc 
disease of his lumbosacral spine, versus his right anterior shin 
hematoma being the cause of his degenerative disease later 
developed in his lumbosacral spine.

In addition, the Board notes that while the impression of a 
January 2002 x-ray examination of the right foot was degenerative 
changes at the talonavicular joint and insertional spurs at the 
plantar fascial and Achilles insertions with mild irregularity of 
the distal tibia, noted to possibly be sequelae of the previous 
injury, medical opinions that are equivocal in nature, such as 
those expressed in speculative language, do not provide the 
degree of certainty required for medical nexus evidence.  Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998).  Thus, the opinions are of diminished probative value, if 
any.  

An October 2003 VA examination report notes that the Veteran was 
extremely touchy to light palpation and that he reported that he 
could not stand on his right leg without a brace.  It was noted 
that the Veteran stated that he had had compartment syndrome and, 
"described that his nerve apparently grew back after a while and 
he was able to go ahead and walk and carry out his duties."  The 
examiner reported, in pertinent part, as follows:

PHYSICAL EXAMINAITON: Patient alert, 
oriented, and cooperative with examination.  
Patient was asked to have full examination of 
both lower extremities, and there is no noted 
muscle wasting.  The anterior aspect of the 
right leg does reveal an area that is mildly 
full, and a very hypopigmented scar 
appearance as 7.0 x 4.0 cm, which he reports 
is extremely tender today to mild palpation.  
He also reports very marked tenderness to 
palpation of the right ankle as well.  
Throughout the examination patient did jump 
when palpated, or when any effort was made to 
help assist from the wheelchair to standing 
position.  Veteran without his brace, shoe, 
or sock report[s] he is unable to move his 
foot at all, and stood for approximately one 
minute unable to move, and then did use his 
good leg to help him pull the other leg to 
mount the exam table.  [H]e had marked 
difficulty getting on and off the examination 
table, and uses both upper extremities to 
assist.  The veteran does have adequate 
dorsalis pedis and posterior tibial pulses.  
Reflexes were 2+ at the patella bilaterally.  
Reflexes at Achilles were diminished at 1+ 
bilaterally.  There is no marked edema noted.  
The strength in the right lower extremity is 
2+/5 and left lower extremity is 5/5.  

The examiner stated that it was unclear as to the origination of 
a right foot drop, and noted that since a February 2000 EMG was 
negative with no peripheral nerve involvement, further opinion 
was deferred for involvement of peripheral nerves.  
The examiner stated that right foot drop was not at least as 
likely as not related to the right lower leg injury.  

In addition, a June 2006 opinion from a Veterans Health 
Administration (VHA) medical expert notes that right foot drop is 
caused by a lesion of the peroneal nerve, and that the location 
of the Veteran's service-connected scar is anterior and medial 
rather than lateral, and thus, unlikely to involve the peroneal 
nerve on the right side, and therefore, unlikely to cause right-
sided foot drop.  Further, while a May 1988 VA examination report 
notes that the most likely explanation of the Veteran's symptoms 
was the trauma and infection of his right lower extremity, which 
was noted to have resulted in damage to a cutaneous nerve with 
subsequent nerve regrowth resulting in cutaneous hyperesthesia of 
the right anterior tibial region, and while private reports, 
dated in September 1989 and January 1990, reflect impressions to 
include possible old injury to the peroneal nerve due to service-
connected injury to the mid foreleg and subsequent surgery, and 
right foreleg impingement syndrome, possibly compartment syndrome 
or cicatrix - sympathetic dystrophy, and a February 1990 private 
report reflects decreased sensation over the superficial and deep 
peroneal nerve distribution in the right foot, the VHA opinion 
concludes that the diagnosis of nerve entrapment proved to be 
erroneous because subsequent, and even previous, EMG and nerve 
conduction velocity (NCV) studies were all normal and no major 
nerve entrapment was suspected in the scar tissue.  

The VHA opinion further states, in pertinent part, as follows: 

CONCLUSION: Answering the question of whether 
the patient does have chronic right foot 
drop, my answer is negative, stating that the 
patient does not have chronic right foot 
drop.  The appearance of foot drop when he 
walks is most probably caused by the pain in 
the right lower extremity by contracture and 
scarring of the skin of the right lower 
extremity and by psychological factors.  The 
genuine right foot drop secondary to right 
peroneal nerve palsy is not present in this 
particular patient's case.  This statement is 
supported by several different neurological 
examinations as mentioned above and also by 
at least three different EMG nerve conduction 
velocity studies performed in the past over 
several years.  

The VHA opinion specifically notes no foot drop secondary to 
neurologic conditions or secondary to right peroneal nerve palsy.  

The Board has accorded more probative value to the competent 
medical opinions, and particularly, the June 2006 VHA opinion, in 
regard to diagnosis and etiology.  Such is far more probative 
than the Veteran's lay assertions in statements received in 
September 1991 and October 2006 in regard to medical diagnosis 
and/or etiology in this case.  

In addition, the Board notes that in a February 1991 private 
opinion in association with a worker's compensation claim, the 
doctor opined that the Veteran was disabled due the service-
connected right knee disability, as well as a nonservice-
connected left knee disorder and a lower back injury.  The 
examiner noted review of a January 1990 magnetic resonance 
imaging (MRI), the report of which includes findings of some scar 
tissue anteriorly to the tibia in the proximal calf area, and 
otherwise, subcutaneous tissues of the right calf unremarkable, 
as well as a review of an evaluation noting pain due to nerve 
entrapment resulting from scar tissue from the in-service injury.  
The Board notes that while the examiner opined that the Veteran's 
problems with his right lower extremity were related to his 
service-connected right lower extremity disability, in an October 
1991 follow up, the doctor stated that he had never treated the 
Veteran, and that based on contacts following the evaluation, he 
gleaned that the Veteran had never had much intention of 
returning to gainful employment and while capable of working, 
planned on relying on disability benefits.  Regardless, and while 
the Octobe1991 examiner's opinion is probative in regard to 
employability, based on both service-connected disability and 
non-service connected disability, the Board has accorded more 
probative value to the VHA opinion in this case, and particularly 
as it is based on objective clinical test results, to include 
normal EMG and NCV results.  

In addition, the VHA opinion notes that although the March 1990 
pathology report following plastic surgery was interpreted as 
nerve impingement or entrapment, the finding is actually small 
nerve bundles microscopically seen in the subcutaneous tissue 
only, and not involving any major nerve in the right lower 
extremity.  In addition, the VHA opinion notes that no evidence 
in support of the 1989 and 1990 opinions referencing sympathetic 
dystrophy and impingement syndrome had been provided, and that 
the examiner did not specify what impingement or what entrapment 
of the nerve he was referring to or where the entrapment or 
impingement occurred, diminishing the probative value of the 1989 
and 1990 opinions.  The VHA opinion emphasizes that 
contemporaneous EMGs, including those accomplished by the 1989 
and 1990 examiner, were normal.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  

In addition, the VHA opinion states that the term causalgia 
denotes persistent burning pain following injury with some 
trophic changes, and while a March 1995 VA record reflects 
complaints of "burning and needles below the scar," and the 
December 1997 VA examination report reflects complaints of 
burning pain in the right lower extremity and a diagnosis of 
right leg causalgia, secondary to trauma was entered, and the 
November 1999 VA examination report noting a profound right lower 
extremity weakness, and the diagnosis was noted to best described 
as causalgia, no anatomical lesion that would explain 
sensorimotor difficulties was reported and some consideration of 
a psychogenic component was noted.  The VHA opinion specifically 
states that while the Veteran has persistent pain, there were no 
specific trophic changes, except for the scar tissue.  The Board 
notes that without a recognized injury or disease entity, VA is 
not authorized to award compensation for reported symptomatology.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (Service connection is 
awarded for "a particular injury or disease resulting in 
disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999); aff'd in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held 
that pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.).  

In regard to the Veteran's August 2006 statement to the effect 
that the VA physician who rendered the June 2006 VHA opinion, 
"doesn't' have any idea what he is talking about[,] because you 
didn't send him the whole file!!", the Board notes that the VHA 
opinion reflects that the claims file was reviewed in conjunction 
with the opinion.  Regardless, the Court has held that a claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
medical opinions, and that a medical opinion may not be 
discounted solely because the opining clinician did not describe 
review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  The critical question is whether the medical 
opinion is credible in light of all the evidence.  In addition, a 
medical opinion must support its conclusion with an analysis the 
Board can consider and weigh against other evidence in the 
record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As 
noted in the VHA opinion, the private examiner's references to 
reflex sympathetic dystrophy in 1989 and 1990 are not only 
inconsistent with that examiner's EMG test results obtained in 
1989, but also with at least three different EMG/NCV studies 
performed in previous years, thus diminishing the probative 
value, if any, of the 1989 and 1990 opinions.  Board notes that 
the VHA opinion notes that the post-service work-related back 
injuries had resulted in stenosis with protruded disks at two 
levels and may explain and most probably contributed to pain in 
the right lower extremity.  Service connection for a lumbar spine 
disorder is not established.  

The Board notes that the VHA opinion notes that the back disorder 
most probably contributes to some pain in the right lower 
extremity.  Regardless, the competent and probative evidence does 
not establish that the Veteran's service-connected disability 
aggravates the nonservice-connected lumbar degenerative changes, 
spinal canal stenosis, or disc protrusions.  

Further, a May 2008 VA record reflecting complaints of thigh pain 
and right calf pain states EMG/NCV were normal, and the March 
2008 VA examiner reported no muscle atrophy, no abnormal muscle 
tone or bulk, and that there was no affect on any joint function 
due to any nerve disorder, and an April 2008 VA record notes 
palpable pedal pulses.  While it is not clear whether the various 
findings in this case are due to the skill of the examiner, 
medications, or some other factor, the competent, probative, and 
reliable evidence does not establish a chronic disability of the 
right upper leg, chronic right foot drop, a chronic right ankle 
disorder, or a chronic back disability during service, arthritis 
of the back or right ankle was not shown during service or within 
the initial post-service year, and competent, probative, and 
reliable evidence does not establish a chronic disability of the 
right upper leg, chronic right foot drop, a chronic right ankle 
disorder, or a chronic back disability related to service or 
service-connected disability.  

In this case, the Board has accorded more probative value to the 
June 2006 VHA medical expert opinion.  The opinion notes that the 
claim file was reviewed and a complete rationale was provided 
based on the objective findings, reliable principles and sound 
reasoning.  In addition, the opinion is supported by VA 
examination reports and opinions and not inconsistent with the 
contemporaneous records.  

The preponderance of the evidence is against the claims and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.  



II.  Automobile and Adaptive Equipment or Adaptive Equipment Only

Financial assistance may be provided to an "eligible person" in 
acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).

A veteran is considered an "eligible person" if he is "entitled 
to compensation" under Chapter 11 of title 38, United States 
Code, for any of the following disabilities, or has any of the 
following disabilities as result of an injury or disability 
incurred or disease contracted in or aggravated by active 
service: (i) The loss or permanent loss of use of one or both 
feet; (ii) the loss or permanent loss of use of one or both 
hands; (iii) the permanent impairment of vision of both eyes; or 
(iv) ankylosis of one or both knees, or of one or both hips, for 
purposes of entitlement to adaptive equipment only.  38 C.F.R. § 
3.808(b) (2009).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of one or both knees or 
one or both hips due to service-connected disability.  38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(1)(iv) 
(2009).

Having considered the evidence, the Board finds that the Veteran 
is not entitled to adaptive equipment or adaptive equipment only.  

A January 2005 rating decision shows that service connection has 
been established for residuals of a right lower extremity injury, 
to include scar and a history of nerve entrapment, as well as 
associated right knee impairment and a right upper thigh donor 
site scar, and for bilateral hearing loss and tinnitus.  The 
competent evidence does not establish loss or permanent loss of 
use of one or both feet, both hands, or permanent impairment of 
vision of both eyes, or ankylosis of a knee or hip.  Thus, the 
Veteran does not meet the criterion for the purchase of an 
automobile and adaptive equipment or for adaptive equipment.  
Therefore, the Veteran is not an eligible person for financial 
assistance in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.

The Veteran is competent to report his symptoms and impairment in 
functioning.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination in this case. 
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.  


ORDER

Service connection for a chronic right upper leg disorder is 
denied.  

Service connection for a chronic right foot drop is denied.  

Service connection for a chronic right ankle disorder is denied.  

Service connection for a chronic lumbar spine degenerative disc 
disease is denied.  

Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment only 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


